Citation Nr: 1331828	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post burns of the left temple with scars, prior to April 28, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post burns of the left temple with scars since April 28, 2010.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from October 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for status post burns of the left temple with scars and for bilateral hearing loss and assigned initial noncompensable ratings, effective January 17, 2008.  In a June 2010 rating decision, the RO granted entitlement to a 10 percent rating for the Veteran's status post burns of the left temple with scars, effective April 28, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2010 substantive appeal to the Board, he requested to testify at a hearing at the RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. § 20.700 (2013).  He later requested a hearing by videoconference, and he was scheduled for a videoconference hearing before a VLJ in July 2013 to which he did not appear.  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2012).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

In this case, the Veteran informed the RO in writing seven days after the scheduled hearing that he did not appear because of panic attacks and poor health.  The Board finds that his health issues constituted good cause for missing the hearing and notes that the written request for a new hearing was timely.  38 C.F.R. § 20.704(d).  Further, in this situation he could not have submitted notice prior to the hearing.  See id.  The Veteran has not since withdrawn his request for a hearing.  As such, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

